          Case 1:20-cv-08780-AJN Document 7
                                          6 Filed 12/01/20
                                                  11/25/20 Page 1 of 1




                                                                                       12/1/20


November 25, 2020                                                                   Dennis C. Hopkins
                                                                            DHopkins@perkinscoie.com
                                                                                  D. +1.212.262.6916
                                                                                  F. +1.212.977.1646

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

Re:    Romero v. H-E-B, LP
       Case No. 1:20-cv-08780-AJN

Defendant H-E-B, LP's Request for Extension of Time to Respond to the Complaint

Dear Judge Nathan:

We represent Defendant H-E-B, LP in the above-referenced action. We request an extension of
time to respond to the Complaint in this action until December 30, 2020. The current date by
which Defendant is scheduled to respond to the complaint is November 30, 2020. There been no
previous request for an extension in this matter. Counsel for the plaintiff, Romero, consents to
this request.
                                                                SO ORDERED.
Thank you for your consideration.

Very truly yours,

/s/ Dennis Hopkins
Dennis Hopkins

DCH:jp
                                                                                12/1/20
cc:    All Counsel of Record (via ECF)
